UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
NOT DEAD YET, NMD UNITED, DISABILITY
RIGHTS NEW YORK, MICHELLE BROSE,
MIKE VOLKMAN, JESSICA TAMBOR, and
PERI FINKELSTEIN, individually and on behalf
of a class of all others similarly situated

                          Plaintiffs,
                                                                     JUDGMENT
        - against -                                                  CV 20-4819 (GRB)(AKT)

ANDREW CUOMO, Governor of the State of
New York, in his official capacity, and
HOWARD A. ZUCKER, Commissioner of the
New York State Department of Health, in his
official capacity,

                           Defendants.
-----------------------------------------------------------X


        A Memorandum and Order of Honorable Gary R. Brown, United States District Judge,

having been filed on August 13, 2021, granting defendants’ motion to dismiss pursuant to Rule 12

of the Federal Rules of Civil Procedure, dismissing the case, and directing the Clerk to close the

case, it is

        ORDERED AND ADJUDGED that plaintiffs Not Dead Yet, NMD United, Disability

Rights New York, Michelle Brose, Mike Volkman, Jessica Tambor, and Peri Finkelstein take

nothing of defendants Andrew Cuomo and Howard A. Zucker; that defendants’ motion to dismiss

is granted; that the case is dismissed; and that this case is closed.


Dated: August 13, 2021
       Central Islip, New York


                                                                     DOUGLAS C. PALMER
                                                                     CLERK OF THE COURT
                                                               BY:   /S/ JAMES J. TORITTO
                                                                     DEPUTY CLERK
